Citation Nr: 0817881	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  03-23 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bronchiectasis, 
including as due to herbicide exposure.

(The issue of entitlement to service connection for squamous 
cell carcinoma of the left tonsil and tongue base, including 
as due to herbicide exposure, is addressed in a separate 
Board decision.)


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied service connection 
for bronchiectasis.  

The veteran appeared at the RO and testified at a 
videoconference personal hearing in January 2008 before the 
undersigned Veterans Law Judge in Washington, DC.  A 
transcript of the hearing has been added to the record.  The 
veteran's attorney was not present at the videoconference 
hearing; however, a November 2007 letter reflects that she is 
still representing the veteran, even though the veteran would 
appear without her representation at the personal hearing.  
Although it appears from the hearing transcript that the 
veteran indicated to the Board that he was "unrepresented" 
on the issue of service connection for bronchiectasis (p.2 of 
transcript), he is in fact represented by his attorney, 
Virginia A. Girard-Brady.  There is an unrevoked and 
unlimited power of attorney appointing the attorney as 
representative (VA Form 21-22a) dated in May 2006; in a 
November 2006 letter, the attorney entered a substantive 
appeal for the veteran on the issue of service connection for 
bronchiectasis; and the attorney has subsequently submitted a 
letter in May 2007 indicating that she is representing the 
veteran on the issue of service connection for 
bronchiectasis, and a November 2007 letter reflecting 
representation of the veteran; and the attorney's 
representation or power of attorney has not been revoked.  

The appeal is REMANDED to the agency or original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran contends that he currently has a diagnosed 
disability of bronchiectasis of the right middle lobe, and 
that the bronchiectasis is related to exposure to herbicides 
(Agent Orange) in service.   The evidence shows that the 
veteran had active duty service in the Republic of Vietnam; 
therefore, he is presumed to have been exposed to herbicides 
during his active duty service while in Vietnam.

Service medical records are negative for evidence of 
bronchiectasis.  There is private medical evidence showing a 
diagnosis of bronchiectasis from at least 2004.  For example, 
a December 2004 computed tomography (CT) scan of the chest 
showed a diagnostic impression of mild-to-moderate 
bronchiectasis involving the right middle lobe and lingula 
with infiltrate or parenchymal scar.  There is also private 
medical evidence of other diagnoses that include moderate 
obstructive pulmonary disease with intermittent bronchospasm 
and persistent cigarette abuse (2005 to 2006), and that he 
was attempting smoking cessation (2004 to 2006).   

Service connection has been established for residuals of 
shrapnel wound injury that include shrapnel wound to the 
chest.  Service medical records show that during Vietnam 
service in September 1970 the veteran's right lung was 
injured by shrapnel wound, for which he underwent a closed 
tube right chest thoracotomy.  Chest X-ray revealed marked 
opacity of the right pulmonary base and blunting of the 
costophrenic anglus with pleural effusion.  The veteran 
underwent a thoracentesis in September 1970.  Repeat chest X-
rays revealed a large (loculated) pleural effusion present on 
the right side, which became progressively smaller.  The 
resulting relevant diagnoses in October 1970 were fragment 
wound to the chest, and loculated right hemopneumothorax.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the steps to be taken in determining whether a VA examination 
is necessary prior to final adjudication of a claim.  In 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  38 U.S.C.A.  
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

In this case, there is competent evidence of a current 
disability of bronchiectasis; there is evidence establishing 
that an event of herbicide exposure (Agent Orange) occurred 
in service in Vietnam; the veteran has indicated in writing 
and hearing testimony that his current bronchiectasis may be 
associated with herbicide exposure during service in Vietnam; 
the evidence of record also shows that in service the veteran 
sustained a shrapnel wound injury to the chest that included 
loculated right hemopneumothorax; and there is insufficient 
competent medical evidence on file for VA to make a decision 
on the claim, that is, no private or VA physician has 
rendered a medical nexus opinion on the question of 
relationship of the current disability of bronchiectasis to 
herbicide exposure in service or to the service-connected 
residuals of shrapnel wound injury that include the chest.  
For these reasons, the Board finds that a VA medical 
examination and medical nexus opinion is necessary to decide 
this veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the 
veteran a VA examination, by an 
appropriate specialist, of the veteran's 
lungs, including for bronchiectasis.  The 
examiner should be provided the full and 
accurate relevant history of the 
bronchiectasis, including herbicide 
exposure in service and the veteran's 
service-connected residuals of shrapnel 
wound injury that include the chest.  The 
VA examiner should be provided access to 
relevant documents in the claims file in 
conjunction with the examination.  All 
indicated tests and studies should be 
undertaken.  

The examiner should provide a current 
diagnosis or diagnoses for the veteran's 
disorder of the lungs claimed as 
bronchiectasis.  

The examiner should offer an opinion as 
to whether any currently diagnosed 
bronchiectasis is at least as likely as 
not (50 percent or greater probability) 
related to (caused or aggravated by) in-
service herbicide exposure.  

The examiner should is also requested to 
offer an opinion as to whether any 
currently diagnosed bronchiectasis is at 
least as likely as not (50 percent or 
greater probability) related to (caused 
or aggravated by) the veteran's service-
connected residuals of shrapnel wound 
injury that include the chest.

A complete rationale should be provided 
for the opinions given.  If the requested 
medical opinion cannot be given, the 
examiner should state the reason(s) why. 

3.  Following the above development, the 
AOJ should readjudicate the claim for 
service connection for bronchiectasis, 
including as due to herbicide exposure in 
service.  If the benefits sought on 
appeal are not granted, an appropriate 
supplemental statement of the case should 
be issued to the veteran and his 
attorney.  The veteran and his attorney 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claims folder is 
returned to the Board.  

The purpose of this remand is to provide notice and to assist 
the veteran by further developing his claim for service 
connection.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim.  See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



